Exhibit 10.3

FORBEARANCE AGREEMENT

This Forbearance Agreement (this “Agreement”), dated as of November 15, 2011, by
and among Aquilex Holdings LLC (“Holdings”) and Aquilex Finance Corp. (together
with Holdings, the “Issuers”), each of the undersigned entities listed as
guarantors (collectively, the “Guarantors”, and collectively with the Issuers,
the “Note Parties”), and each of the undersigned beneficial owners and/or
investment advisors or managers of discretionary accounts for the holders or
beneficial owners of the Notes (as defined below) (collectively, the “Holders”).

W I T N E S S E T H:

WHEREAS, the Issuers, the Guarantors and Wilmington Trust FSB, as Trustee (the
“Trustee”) have entered into that certain Indenture (as amended, modified or
supplemented prior to the date hereof, the “Indenture”), dated as of
December 23, 2009, in respect of the Issuers’ $225,000,000 principal amount of
11.125% Senior Notes due 2016 (the “Notes”);

WHEREAS, the Holders collectively hold more than $147,500,000 in aggregate
principal amount of the Notes, representing more than 65% of the aggregate
principal amount of the Notes outstanding, and have formed an ad hoc committee
(the “Ad Hoc Committee”), for the purposes of entering into restructuring
discussions with the Note Parties, and have retained Stroock & Stroock & Lavan
LLP (“Stroock”) as restructuring counsel and Houlihan Lokey Capital, Inc. as
financial advisor (“Houlihan”, and together with Stroock, the “Advisors”) in
connection with a potential restructuring of the Note Parties;

WHEREAS, the Issuers might not make the interest payment due on December 15,
2011 on the Notes pursuant to the Indenture, such failure constitutes a Default
under the Indenture, and the failure to make such payment within 30 days of such
date, together with interest on such defaulted interest pursuant to
Section 6.01(1) of the Indenture and the Notes shall constitute an Event of
Default under the Indenture (the “Specified Default”) and shall permit the
Trustee or the Holders of at least twenty-five percent (25%) of the outstanding
principal amount of the Notes to accelerate the maturity of the Notes, declare
all amounts under the Notes and the Indenture immediately due and payable, and
exercise all other rights and remedies available under the Indenture;

WHEREAS, the Note Parties have requested that the Holders, and the Holders have
agreed to, subject to the terms and conditions set forth herein, temporarily
forbear from exercising their rights and remedies under the Indenture and the
Notes and from directing the Trustee to exercise any such rights and remedies
under the Indenture or the Notes on the Holders’ behalf, with respect to the
Specified Default;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning attributed to such term in the Indenture.
Each of the following capitalized terms shall have the meaning set forth below:

1.1 “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

1.2 “First Lien Agent” means Royal Bank of Canada, as administrative agent and
collateral agent under the First Lien Credit Agreement, together with its
successors and permitted assigns.

1.3 “First Lien Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of April 1, 2010, by and among Holdings, as Borrower, the
First Lien Agent and the First Lien Lenders and other parties thereto, as
amended on February 28, 2011, October 13, 2011 and on November 15, 2011.

1.4 “First Lien Existing Defaults” means those certain defaults or events of
default under the First Lien Credit Agreement that are the subject of the First
Lien Forbearance Agreement (as may be amended).

1.5 “First Lien Forbearance Agreement” means that certain forbearance agreement,
dated as of October 13, 2011, by and among the Borrower, the First Lien Agent
and the First Lien Lenders, as amended on November 15, 2011.

1.6 “First Lien Lenders” means the lenders party to the First Lien Credit
Agreement.

1.7 “Forbearance Effective Date” means the date on which each of the conditions
to the effectiveness of this Agreement specified in Section 3 of this Agreement
is satisfied.

1.8 “Forbearance Period” means the period beginning on the Forbearance Effective
Date and ending on the Forbearance Termination Date.

1.9 “Forbearance Termination Date” means the earliest to occur of any of the
Forbearance Termination Events.

1.10 “Forbearance Termination Events” means any of the following events:

(a) February 3, 2012;

(b) The termination of the First Lien Forbearance Agreement, as currently in
effect or as may be amended;

(c) the acceleration of the maturity of any obligations under the First Lien
Credit Agreement or the occurrence of an Event of Default (as defined in the
First Lien Credit Agreement) under the First Lien Credit Agreement, other than
the First Lien Existing Defaults; provided, however, that notwithstanding the
foregoing, if the Event of Default (as

 

2



--------------------------------------------------------------------------------

defined in the First Lien Credit Agreement) that occurs is an Event of Default
under Section 9.01(e) of the First Lien Credit Agreement that is triggered by a
default under Section 6.20 or Section 6.21(a), (b), (c) or (d) of the Second
Lien Credit Agreement (and is not otherwise a default under the First Lien
Credit Agreement), then for so long as neither the Second Lien Agent nor the
Second Lien Lenders have accelerated the loans under the Second Lien Credit
Agreement and no Second Lien Claimholder (as defined in the Intercreditor
Agreement) is taking any Enforcement Action (as defined in the Intercreditor
Agreement) such Event of Default shall not constitute a Forbearance Termination
Event unless such default under the Second Lien Credit Agreement remains
outstanding on the third Business Day following the date of such default;

(d) the occurrence of any Event of Default under the Indenture other than the
Specified Default;

(e) the filing or commencement of (i) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any of the Note Parties (or
any Significant Subsidiary thereof); (ii) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any of the Note Parties (or any Significant Subsidiary thereof)
or with respect to a material portion of their respective assets; (iii) any
liquidation, dissolution, reorganization or winding up of any of the Note
Parties (or any Significant Subsidiary thereof) whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or (iv) any assignment
for the benefit of creditors or any other marshalling of assets and liabilities
of any of the Note Parties (or any Significant Subsidiary thereof);

(f) the failure of any representation or warranty made by the Note Parties in
this Agreement to be true and complete in any material respect as of the date
when made or any other breach in any material respect of such representation or
warranty;

(g) the breach or failure of any of the Note Parties to comply with any term,
condition, covenant or agreement set forth in this Agreement;

(h) the breach or failure of the Note Parties to comply with Section 6(f) of
this Agreement (and upon such failure, the Note Parties agree that, in addition
to the occurrence of a Forbearance Termination Event and without waiver of any
of the rights or remedies that the Holders may otherwise have under this
Agreement, the Indenture or the Notes as a result thereof, the Holders shall
also have the right to file a press release generally describing the existence
of this Agreement and its terms (and the Holders shall have no liability to the
Note Parties arising therefrom));

(i) the taking of any action by any of the Note Parties in any manner to
repudiate or assert a defense to any obligation under this Agreement, the
Indenture, the Notes, the Second Lien Credit Agreement or any documents or
instruments related to any of the foregoing, or the assertion of any claim or
cause of action against, or the commencement by any of the Note Parties of any
legal proceedings in any court or governmental body of

 

3



--------------------------------------------------------------------------------

competent jurisdiction seeking any legal or injunctive remedy against the
Trustee or the Holders relating in any way thereto;

(j) the acceleration of the maturity of any obligations under the Second Lien
Credit Agreement or the occurrence of an Event of Default (as defined in the
Second Lien Credit Agreement) under the Second Lien Credit Agreement, without
regard to whether or not the administrative agent, collateral agent and/or
lenders under the Second Lien Credit Agreement are the subject of any standstill
period; provided, however, that notwithstanding the foregoing, if the Event of
Default (as defined in the Second Lien Credit Agreement) that occurs is an Event
of Default under Section 6.20 or Section 6.21(a), (b), (c) or (d) of the Second
Lien Credit Agreement, then for so long as neither the Second Lien Agent nor the
Second Lien Lenders have accelerated the loans under the Second Lien Credit
Agreement and no Second Lien Claimholder (as defined in the Intercreditor
Agreement) is taking any Enforcement Action (as defined in the Intercreditor
Agreement) such Event of Default shall not constitute a Forbearance Termination
Event unless such default under the Second Lien Credit Agreement remains
outstanding on the third Business Day following the date of such default; or

(k) the making of any payment in respect of the First Lien Credit Agreement
(other than regularly scheduled payments of interest, the regularly scheduled
payment of principal due on December 31, 2011 and the reasonable fees and
expenses of one counsel, one local counsel and one financial advisor to the
holders of first lien debt), the making of any payment to the Sponsor of any
management fees, reimbursement of expenses or other amounts, or the declaration,
issuance or payment of any dividend, distribution or other payment to Aquilex
Acquisition Sub III, LLC or any of its affiliates (other than the Note Parties)
on account of any equity interest, membership interest or partnership interest.

1.11 “Intercreditor Agreement” means that certain intercreditor agreement, dated
as of November 15, 2011, by and among Holdings, the First Lien Agent and the
Second Lien Agent, as such may be amended, modified or supplemented from time to
time.

1.12 “Majority Holders” means Holders of Notes that hold at least a majority in
principal amount outstanding of the Notes held by all of the Holders in the
aggregate.

1.13 “Remedial Action” means any action to direct enforcement of any of the
rights and remedies available to the Holders or the Trustee under the Indenture
or the Notes, including, without limitation, any action to accelerate, or join
in any request for acceleration of, the Notes.

1.14 “Second Lien Credit Agreement” means that certain Credit Agreement, dated
as of November 15, 2011, by and among Holdings, as Borrower, U.S. Bank National
Association, as Administrative Agent and Collateral Agent, and the lenders and
other parties thereto, as such may be amended, modified or supplemented from
time to time.

1.15 “Second Lien Agent” means U.S. Bank National Association, as administrative
agent and collateral agent under the Second Lien Credit Agreement, together with
its successors and permitted assigns.

 

4



--------------------------------------------------------------------------------

1.16 “Second Lien Lenders” means the lenders party to the Second Lien Credit
Agreement.

1.17 “Sponsor” means the Ontario Teachers’ Pension Plan Board and its affiliates
and funds or partnerships managed by it or any of its affiliates, but not
including, however, any of their portfolio companies.

SECTION 2. Forbearance. Subject to, and effective as of, the Forbearance
Effective Date:

(a) Each Holder hereby agrees that during the Forbearance Period it will not
(x) take any Remedial Action under the Notes or the Indenture solely with
respect to the Specified Default or (y) sell, pledge, hypothecate or otherwise
transfer any Notes, except to (A) a purchaser or other entity who agrees in
writing with the transferor (with a copy to and for the benefit of the Note
Parties) prior to such transfer to be bound by all of the terms of this
Agreement with respect to the relevant Notes being transferred to such
purchaser, (B) a party who is already a signatory hereto, or (C) an any entity
that, as of the date hereof, was, and as of the date of transfer, continues to
be an entity that controls, is controlled by or is under common control with the
transferor, provided, however, that such entity shall automatically be subject
to the terms of this Agreement and deemed a party hereto. This Agreement shall
in no way be construed to preclude any Holder from acquiring additional Notes to
the extent permitted by applicable law. However, such Holder shall,
automatically and without further action, remain subject to this Agreement with
respect to any Notes so acquired. The foregoing limited forbearance shall not be
construed to impair the ability of the Holders or the Trustee to exercise any
rights or remedies under the Indenture or take any Remedial Action at any time
after the Forbearance Period (regardless of whether or not such Remedial Action
is related to actions taken or payments received during the Forbearance Period),
or during the Forbearance Period for Defaults or Events of Default other than
the Specified Default, and, except as provided herein, nothing shall restrict,
impair or otherwise affect the exercise of the Holders’ rights under this
Agreement, the Indenture or the Notes.

(b) Unless earlier terminated in accordance with the terms of this Agreement,
the Holders’ agreements, as provided herein, shall immediately terminate without
requirement for any notice, demand or presentment of any kind on the Forbearance
Termination Date, and the Note Parties at that time shall be obligated to comply
with and perform all terms, conditions and provisions of the Indenture and the
Notes without giving effect to the forbearance set forth herein, and the Trustee
and the Holders may at any time thereafter proceed to exercise any and all of
their rights and remedies, including without limitation, their rights and
remedies in connection with the Specified Default and any other Defaults or
Events of Default under the Indenture or rights under this Agreement.

(c) The Holders hereby request that the Trustee not take any Remedial Action
with respect to the Specified Default during the Forbearance Period. In the
event that the Trustee takes any action to declare all of the Notes immediately
due and payable pursuant to Section 6.02 of the Indenture during the Forbearance
Period solely due to the Specified Default, the Holders agree to promptly
rescind and cancel such acceleration in accordance with and subject to
Section 6.02 of the Indenture.

 

5



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness. The effectiveness of this Agreement
shall be subject to the satisfaction of each of the following conditions:

(a) the Holders representing at least 65% of the outstanding principal amount of
the Notes shall have executed this Agreement;

(b) the Holders shall have received from the Issuers a duly executed counterpart
of this Agreement from each of the Note Parties;

(c) no Default or Event of Default under the Indenture shall have occurred or be
continuing as of the Forbearance Effective Date, other than the Specified
Default;

(d) the Note Parties shall have entered into the Second Lien Credit Agreement
and all documents related thereto, including an intercreditor agreement, side
letter, and an amendment to each of the First Lien Credit Agreement and the
First Lien Forbearance Agreement, each of which shall be in form and substance
acceptable to the Majority Holders and shall be in full force and effect; and

(e) the Note Parties shall have paid all reasonable fees, costs and expenses of
the Holders in connection with the preparation, execution and delivery of this
Agreement, including, without limitation, the reasonable fees, costs and
expenses of (i) Stroock as counsel for the Ad Hoc Committee, Kirkland & Ellis
LLP as counsel for one of the Holders, and any local counsel reasonably required
to be retained by either firm, and (ii) Houlihan, the Ad Hoc Committee’s
financial advisor, in accordance with the engagement letter with the Note
Parties dated as of September 9, 2011.

SECTION 4. Representations and Warranties of the Note Parties. In order to
induce the Holders to enter into this Agreement, the Note Parties hereby
represent and warrant to the Holders that:

(a) As of the date hereof, no Event of Default has occurred and is continuing
under the Indenture (it being understood that the Specified Default may occur);

(b) The Note Parties have the power and authority to execute, deliver and
perform this Agreement;

(c) The Note Parties have taken all necessary action (including, without
limitation, obtaining approval of its members, managers, directors or partners,
as applicable, if necessary) to authorize its execution, delivery and
performance of this Agreement;

(d) No consent, approval or authorization of, or declaration or filing with, any
governmental authority, and no consent of any other Person, is required in
connection with any of the Note Parties’ execution, delivery and performance of
this Agreement, except for those already duly obtained;

(e) This Agreement has been duly executed and delivered by the Note Parties and
constitutes the legal, valid and binding obligation of the Note Parties,
enforceable

 

6



--------------------------------------------------------------------------------

against them in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law);

(f) Each of the Note Parties’ execution, delivery or performance of this
Agreement does not contravene, result in a breach of, or violate (i) any
provision of any Note Party’s corporate charter, bylaws, operating agreement, or
other governing documents, (ii) any applicable law or regulation, or any order
or decree of any court or government instrumentality or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Note
Party is a party or by which any Note Party or any of its property is bound; and

(g) The Note Parties acknowledge that the Holders have made no assurances
whatsoever concerning any possibility of any extension of the Forbearance
Period, any other forbearance or similar arrangement or any other limitations on
the exercise of their rights, remedies and privileges under or otherwise in
connection with the Indenture and/or applicable law.

SECTION 5. Representation of the Holders. Each Holder severally (but not
jointly) represents that, as of the date hereof, it is the beneficial owner
and/or investment advisor or manager of discretionary accounts for the holders
or beneficial owners of the aggregate principal amount of the Notes set forth on
the signature page hereof beneath its name.

SECTION 6. Covenants. The parties hereto hereby agree to comply with the
following terms, conditions and covenants, from and after the Forbearance
Effective Date, in each case notwithstanding any provision to the contrary set
forth in the Indenture or the Notes:

(a) The Issuers will work cooperatively with the Holders who have entered into
confidentiality agreements with Holdings (the “Restricted Holders”) and the
Advisors, including participating in bi-weekly update calls with such Restricted
Holders and the Advisors, and other calls on an as requested basis;

(b) The Issuers shall deliver to the Advisors and the Restricted Holders a
weekly cash flow forecast on a 13 week basis and provide weekly updates and
variance reporting by the close of business of each Thursday; provided that such
cash flow forecast shall be in the form previously provided to Houlihan and such
variance reporting shall be in a form reasonably acceptable to Houlihan;

(c) The Note Parties shall (A) give the Restricted Holders, the Advisors and
their representatives reasonable access during normal business hours to the
offices, properties, officers, employees, accountants, auditors, counsel and
other representatives, and books and records of the Note Parties, (B) furnish to
the Restricted Holders and the Advisors and their representatives such other
financial, operating and property related data or other information as such
persons reasonably request, (C) instruct the Note Parties’ employees and
financial advisors to cooperate reasonably with the Restricted Holders, the
Advisors and their

 

7



--------------------------------------------------------------------------------

representatives in respect of the aforementioned clauses (A) and (B) and, in
furtherance thereof, the Note Parties each authorize those representatives of
Rothschild Inc. and Alvarez & Marsal (collectively, the “Financial Advisors”) to
disclose fully and promptly, after discussion with the Board of Directors of
Aquilex Corporation, to the Advisors and their representatives all material
developments in connection with the efforts of the Note Parties and the
Financial Advisors to restructure and/or repay the Notes;

(d) Notwithstanding the foregoing, if the Note Parties determine that any
information required to be delivered under clauses (i) through (iii) above is
material non- public information within the meaning of Regulation FD of the
Securities Exchange Act of 1934, as amended (“MNPI”), the Note Parties shall not
be obligated to deliver any such MNPI to any Restricted Holder unless and until,
such Restricted Holder has executed a confidentiality agreement under which such
recipient has agreed to hold as confidential, subject to customary exceptions,
and not disclose, subject to customary exceptions, any such MNPI for a period
ending no earlier than April 11, 2013 (which confidentiality agreement shall
contain confidentiality arrangements substantially similar to the arrangements
set forth in those certain confidentiality agreements between Holdings and
Centerbridge Advisors II, LLC, dated as of October 13, 2011, and Holdings and
Redwood Capital Management, LLC, dated as of October 17, 2011, other than with
respect to the release date of April 11, 2013);

(e) The Note Parties shall pay all reasonable fees and expenses of (i) the Ad
Hoc Committee’s financial advisor, Houlihan, in accordance with the engagement
letter with the Note Parties dated as of September 9, 2011, and (ii) Stroock, as
counsel to the Ad Hoc Committee, and Kirkland & Ellis LLP, as counsel to one of
the Holders, (as well as any local counsel reasonably required to be retained by
either firm), including out-of-pocket expenses, on a monthly basis; and

(f) Within two (2) business days after the Forbearance Effective Date, the
Issuers shall file or cause to be filed a Form 8-K with the U.S. Securities and
Exchange Commission, generally describing the existence of this Agreement and
its terms (and the Issuers hereby acknowledge and agree that, upon a failure of
the Note Parties to comply with this Section 6(f), the Holders shall have the
right to disseminate a press release generally describing the existence of this
Agreement and its terms and shall have no liability to the Note Parties arising
therefrom).

SECTION 7. Effect on the Indenture and the Notes. Except as specifically and
expressly set forth above, all of the terms of the Indenture shall remain
unchanged and in full force and effect. Except as specifically and expressly set
forth herein, each Holder’s execution of this Agreement shall not constitute
(i) a waiver of any of the rights or remedies of such Holder or the Trustee
under the Indenture, including, but not limited to, any rights or remedies with
respect to the Specified Default and right to receive default interest pursuant
to Section 2.11 of the Indenture, which shall continue in existence subject only
to the Holders’ agreement, as set forth in this Agreement, not to take any of
the actions set forth in Section 2(a) hereof based upon the Specified Default
during the Forbearance Period, (ii) a waiver, forbearance or other indulgence
with respect to any other Default or Event of Default now existing or hereafter
arising under the Indenture, (iii) an amendment, modification or waiver of any
provision of the

 

8



--------------------------------------------------------------------------------

Indenture or the Notes, or (iv) a consent to any restructuring transaction. For
the avoidance of doubt, notwithstanding the provisions contained in this
Agreement, all covenants and obligations of the Issuers and the Guarantors under
the Indenture following the occurrence of a Default and/or Event of Default
(including the Specified Default) under the Indenture shall remain unchanged and
in full force and effect.

SECTION 8. Confidentiality. Each of the Note Parties and each Holder (and their
respective successors and permitted assigns) shall not publicly disclose
signature pages to this Agreement or any other provision of this Agreement that
discloses the Holders’ holdings or otherwise disclose the Holders’ holdings
information (collectively, the “Holder Information”) except: (1) in any legal
proceeding relating to this Agreement; provided that the relevant Note Party
and/or Holder, as applicable, shall use their reasonable best efforts to
maintain the confidentiality of such Holder Information in the context of any
such proceeding; (2) to the extent required by law; and (3) in response to a
subpoena, discovery request, or a request from a government agency, regulatory
authority or securities exchange for information regarding Holder Information or
the information contained therein; provided that in the case of clauses (2) and
(3) above, the disclosing party provides notice to the applicable Holder,
promptly upon receipt of the subpoena or request, unless such notice would be
prohibited by law. If the applicable Holder wishes to oppose the production of
such information, it may do so at its own expense. Responding to any such
subpoena or other request, after providing notice as set forth herein, shall not
be deemed to be a breach of any provision of this Agreement. Notwithstanding
anything to the contrary in this Section 8, the Note Parties may: (i) disclose
the aggregate principal amount of Notes held by the Holders executing this
Agreement, taken as a whole; and (ii) provide the Trustee with the executed copy
of this Agreement that includes the individual signature pages of each of the
Holders, but only in the event that the Note Parties first obtain the Trustee’s
consent not to publicly disclose any information relating to the individual
holdings of each Holder.

SECTION 9. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page to this Agreement by facsimile transmission or otherwise
transmitted or communicated by e-mail shall be as effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 10. Integration. This Agreement and any agreements referred to herein
constitute the entire contract among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Upon the effectiveness
of this Agreement as set forth in Section 3 hereof, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

SECTION 11. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, and any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held

 

9



--------------------------------------------------------------------------------

invalid or unenforceable, in each case, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party hereto. Upon any such determination of
invalidity, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

SECTION 12. Assignments/Third-Party Beneficiaries. No Person other than the
parties hereto and their permitted successors and assigns shall have any rights
hereunder or be entitled to rely on this Agreement and all other third-party
beneficiary rights are hereby expressly disclaimed. None of the Note Parties
shall be entitled to delegate any of its duties hereunder and shall not assign
any of its rights or remedies set forth in this Agreement without the prior
written consent of the Majority Holders.

SECTION 13. Amendments. No amendment, modification or waiver of the terms of
this Agreement shall be effective except in a writing signed by the Note Parties
and the Majority Holders; provided, however, that no amendment, modification or
waiver of clause (a) or clause (e) of the definition of Forbearance Termination
Events shall be effective except in a writing signed by the Note Parties and
each of the Holders; provided further, that no amendment, modification or waiver
to this Agreement that imposes any financial commitment or additional
obligations upon any Holder shall be effective except in a writing signed by the
Note Parties and each affected Holder.

SECTION 14. Governing Law. This Agreement shall be governed by and be construed
and enforced in accordance with, the laws of the State of New York, including,
without limitation, Sections 5-1401 and 5-1402 of the New York General
Obligations Law.

SECTION 15. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes.

SECTION 16. Waiver and Release in favor of the Holders. TO INDUCE THE HOLDERS TO
AGREE TO THE TERMS OF THIS AGREEMENT, AND IN CONSIDERATION OF, AMONG OTHER
THINGS, THE HOLDERS’ EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE NOTE
PARTIES, ON BEHALF OF ITSELF AND ITS AGENTS, REPRESENTATIVES, OFFICERS,
DIRECTORS, ADVISORS, EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASORS”), HEREBY REPRESENTS AND WARRANTS THAT, AS OF THE DATE OF THIS
AGREEMENT, THERE ARE NO CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION, OFFSETS, RIGHTS
OF RECOUPMENT, DEFENSES OR DEMANDS OF ANY KIND OR NATURE, WHETHER IN LAW OR
EQUITY, BASED ON FACTS EXISTING ON OR BEFORE THE FORBEARANCE EFFECTIVE DATE,
THAT RELATE TO (I) THE NOTES, THE INDENTURE OR ANY DOCUMENTS RELATED THERETO,
(II) ANY TRANSACTION, ACTION OR OMISSION CONTEMPLATED THEREBY OR HEREBY, OR
(III) ANY ASPECT OF THE DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG ANY OR ALL OF
RELEASORS, ON THE ONE HAND, AND ANY OR ALL OF

 

10



--------------------------------------------------------------------------------

THE RELEASED PARTIES (AS DEFINED BELOW), ON THE OTHER HAND, RELATING TO ANY OF
THE FOREGOING (COLLECTIVELY, THE “RELEASED CLAIMS”) AGAINST ANY OR ALL OF THE
TRUSTEE OR THE HOLDERS, TOGETHER WITH EACH OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF THE
FEDERAL SECURITIES LAWS), OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS AND
OTHER REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED
PARTIES”).

IN ADDITION, EACH OF THE RELEASORS HEREBY:

(a) WAIVES ANY AND ALL SUCH RELEASED CLAIMS AGAINST THE RELEASED PARTIES; AND

(b) RELEASES AND DISCHARGES EACH OF THE RELEASED PARTIES FROM ANY AND ALL
RELEASED CLAIMS, AND AGREES THAT IT WILL NOT SUE ANY RELEASED PARTY ON THE BASIS
OF ANY RELEASED CLAIM PURSUANT TO THIS SECTION 16. IF ANY OF THE NOTE PARTIES
VIOLATES THE FOREGOING COVENANT, THE NOTE PARTIES, EACH FOR ITSELF AND ITS
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO
SUCH OTHER DAMAGES AS ANY RELEASED PARTY MAY SUSTAIN AS A RESULT OF SUCH
VIOLATION, ALL REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASED
PARTY AS A RESULT OF SUCH VIOLATION.

THE PROVISIONS OF THIS SECTION 16 AND SECTION 6(f) SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT, THE INDENTURE OR THE NOTES.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

    

  

ISSUERS:

 

AQUILEX HOLDINGS LLC

      By:    AQUILEX ACQUISITION SUB III, LLC       By:   

AQUILEX HOLDCO, L.P.

its sole member

         By:   

AQUILEX HOLDCO GP, LLC,

its general partner

            By:  

ONTARIO TEACHERS’ PENSION PLAN BOARD

its sole member

              By:      /s/ Russell Hammond                    Name: Russell
Hammond                    Title: Director

 

  AQUILEX FINANCE CORP.        By: /s/   Jay W. Ferguson     Name: Jay W.
Ferguson     Title: CFO and Treasurer

 

GUARANTORS: AQUILEX CORPORATION By:   /s/ Jay W. Ferguson   Name: Jay W.
Ferguson   Title: CFO and Treasurer

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

AQUILEX HYDROCHEM, INC. By:   /s/ Jay W. Ferguson   Name: Jay W. Ferguson  
Title: CFO and Treasurer AQUILEX HYDROCHEM INDUSTRIAL CLEANING, INC. By:   /s/
Jay W. Ferguson   Name: Jay W. Ferguson   Title: CFO and Treasurer AQUILEX
SPECIALTY REPAIR AND OVERHAUL, INC. By:   /s/ Jay W. Ferguson   Name: Jay W.
Ferguson   Title: CFO and Treasurer AQUILEX WSI, INC. By:   /s/ Jay W. Ferguson
  Name: Jay W. Ferguson   Title: CFO and Treasurer AQUILEX SMS, INC. By:   /s/
Jay W. Ferguson   Name: Jay W. Ferguson   Title: CFO and Treasurer CCP II DEBT
AQLX I LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title: Senior Managing
Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX II LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX III LLC

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title: Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX IV LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX V LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX VI LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX VII LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX VIII LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director Principal Amount of Notes held:

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

$[        ]

CCP II DEBT AQLX IX LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX X LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX XI LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX XII LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX XIII LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX XIV LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

  Title: Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT AQLX XV LLC By:   /s/ Jeff Gelfand   Name: Jeff Gelfand   Title:
Senior Managing Director

Principal Amount of Notes held:

$[        ]

CCP II DEBT ACQUISITION, L.P. By:   /s/ Jeff Gelfand   Name: Jeff Gelfand  
Title: Senior Managing Director

Principal Amount of Notes held:

$[        ]

CENTERBRIDGE CAPITAL PARTNERS SBS II, L.P. By:   /s/ Jeff Gelfand   Name: Jeff
Gelfand   Title: Senior Managing Director

Principal Amount of Notes held:

$[        ]

REDWOOD MASTER FUND, LTD. By:   REDWOOD CAPITAL   MANAGEMENT, LLC,its Investment
Manager By:   /s/ Jonathan Kolatch   Name: Jonathan Kolatch   Title: Managing
Member

Principal Amount of Notes held:

$[        ]

LOCUST STREET FUNDING LLC

By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC,as Sub-Adviser

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

Principal Amount of Notes held:

$[        ]

 

[Signature Page to Forbearance Agreement]